DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 1 December 2021, where:
Claims 1 and 7 have been amended;
Claims 6 has been cancelled;
Claims 1-5 and 7-10 pending in this Office Action.
A Replacement Sheet for Figure 1 has been submitted.  This Drawing is Approved.  The replacement sheet has obviated the Drawing Objection made in the Office Action filed on 8 October 2020.  However, a new Drawing Object is made, as disclosed below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
a third through hole allowing the guide column to penetrate through is formed in the upper cart frame, as claimed in Claim 9;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear what constitutes, the third through hole allowing the guide column to penetrate through is formed in the upper cart frame, as claimed in Claim 9.  Newly submitted Figure 1 shows that the guide column appears to extend downward from pedal 11.  Pedal 11 is extends downward from upper cart frame 1, so it is unclear how the guide column penetrates a third hole for the upper cart frame
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2018/0118297 issued to Lu in view of U.S. Patent No. 9,376,155 issued to Ying et al.
Regarding Claim 1, Lu teaches in Figures 1-9 and respective portions of the specification of an electric balance car (100), comprising 
a pedal (1412, 1512), 
wherein the pedal (1412, 1512) has a convex part located on an edge, and a concave part located in a middle and used to restore the pedal (1412,1512) after the pedal (1412, 1512) descends under the effect of acting force (Figure 1 shows the pedal has tapered/convex edges and a concave part where a user stands).
Lu does not show a guide column disposed on the concave part in the middle of the pedal.
Ying et al. teaches of an electric balance car (1).  Figure 2 shows each pedal (5) includes two guide columns disposed on the concave part in the middle of the pedal (the guide columns are located on the interior of the pedal which is taken to be the middle portion of the pedal).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a guide column disposed on the concave part in the middle of the part in the invention taught by Lu.  One would be motivated to provide a guide column to provide the advantage of providing mechanical guide that keeps the pedal centered on the electric balance car.  It would also have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the guide column in a central, middle portion of the concave part. One would be motivated to locate the guide column in a middle portion to provide the advantage of locating the guide post underneath where a user’s foot contacts the pedal.
Regarding Claim 2, Lu shows the fixing strips are disposed on the convex part—see Figure 1 which shows the outer left edge of pedal 1412 at two tabs that protrude outwards; pedal 1512 has two tabs that protrude outwards of the right edge.
Regarding Claim 5, Lu shows two fixing strips that protrude out the outward edges of pedals (1412, 1512)—see Figure 1 which shows the outer left edge of pedal 1412 at two tabs that protrude outwards; pedal 1512 has two tabs that protrude outwards of the right edge.
Regarding Claim 7, Lu shows an upper car frame (1411), and a groove (see the chamfer shown in the opening that receives pedal portion 1412) matched with the convex part on the edge of the pedal (1412) is formed in the upper car frame (1411).
Allowable Subject Matter
Claims 3, 4, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: in re claim 3, where fixing strips have a big end close to the pedal and a small end located away from the pedal; in re claim 4, where holes for fasteners are provided in the fixing strips; in re claim 8, where first through holes allow the fixing strips to penetrate are formed in the groove; in re claim 10, the inclusion of a through hole provided through a gasket to allow the guide column to penetrate therethrough, in combination with the other elements recited, not found in the prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conclusion
Applicant’s arguments with respect to claim(s) 1 as currently amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618